PER CURIAM.
By this appeal, the appellant seeks reversal of his conviction for the crime of robbery, following a non-jury trial.
He argues that his conviction must be reversed because it was based upon circumstantial evidence which did not exclude every reasonable hypothesis of innocence.
The record contains sufficient, competent evidence to support the finding that the accused was the perpetrator of this crime and that his guilt was proven beyond any reasonable hypothesis of innocence. See Head v. State, Fla.1952, 62 So.2d 41; Asher v. State, 90 Fla. 75, 105 So. 140 (1925); Tirko v. State, Fla.App.1962, 138 So.2d 388.
The judgment and sentence be, and the same are, therefore,
Affirmed.